Zurich Am. Ins. Co. v Sony Corp. of Am. (2015 NY Slip Op 03606)





Zurich Am. Ins. Co. v Sony Corp. of Am.


2015 NY Slip Op 03606


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Tom, J.P., Acosta, Andrias, Moskowitz, Kapnick, JJ.


651982/11 14547 14546

[*1] Zurich American Insurance Company, Plaintiff-Respondent,
vSony Corporation of America, et al., Defendants-Appellants, Mitsui Sumitomo Insurance Company of America, et al., Defendants-Respondents, Sony Online Entertainment LLC, et al., Defendants.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Jeffrey K. Oing, J.), entered on or about February 24, 2014,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 9, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 30, 2015
CLERK